BOYER, Judge.
Appellant, charged with burglary of a dwelling and convicted and sentenced accordingly, now appeals urging that fundamental error occurred when the prosecutor questioned him in the presence of the jury, without objection, concerning defendant’s failure to give any explanatory statement to the officer at the time of his arrest, citing Bennett v. State, 316 So.2d 41 (Fla.1975) and Shannon v. State, 335 So.2d 5 (Fla.1976). We have carefully considered those cases as did our brethren of the Second District, in a factually similar case, Clark v. State, 336 So.2d 468 (Fla. 2nd DCA 1976). No useful purpose will be accomplished by lengthy quotations from the last mentioned opinion. Suffice to say that we too are of the same view that Bennett v. State and Shannon v. State are distinguishable and not here controlling and that Clark v. State correctly analyzes those and other decisions therein cited. Accordingly, adopting the reasoning of Clark v. State, supra, we affirm.
AFFIRMED.
McCORD, C. J., and RAWLS, J., concur.